Citation Nr: 0325697	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-08 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum, claimed as a residual of a nasal injury sustained 
during active duty.

2.  Propriety of an initial noncompensable evaluation 
assigned to an appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to August 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection and a noncompensable evaluation for an 
appendectomy scar and denied his claim for service connection 
for a deviated nasal septum.

The file indicates that the veteran is also claiming 
entitlement to increased evaluations for his service-
connected disabilities of his low back, knees, shoulders and 
digestive system.  As these issues have not been adjudicated, 
they are referred to the RO for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, and to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

In the review of the veteran's claims file, it is noted that 
the veteran has not been provided with notice of the 
provisions of the VCAA with regard to what information and 
evidence is necessary to substantiate his claims of 
entitlement to service connection for a deviated nasal septum 
and a compensable evaluation for his service-connected 
appendectomy scar, as well as which evidence VA would seek to 
provide and which evidence the claimant was to provide, 
pursuant to the notice requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of 
this procedural defect, this case must be remanded for its 
correction.  The Board cannot correct this deficiency at this 
time.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

In addition, with respect to the veteran's claim for an 
initial compensable rating for an appendectomy scar, there 
has been a substantive revision of the rating schedule for 
evaluating skin disorders which was implemented on August 30, 
2002, during the pendency of this appeal.  (See 38 C.F.R. 
§ 4.118 (2003).)  The veteran has not been provided with 
formal notice of the provisions of the new rating schedule, 
although his representative acknowledged these relevant 
changes.  Nevertheless, the latest VA examination of the 
veteran's appendectomy scar of record was conducted in 
November 1999, and a more current examination of his scar is 
warranted.  This will also provide an opportunity for 
consideration to be given to both the old and new rating 
criteria.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The claims file should be reviewed 
to ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the 
evidence, if any, the veteran is 
expected to provide in support of the 
claim and the evidence, if any, that 
will be obtained for him.  

2.  The veteran should be scheduled for 
a medical examination by an appropriate 
specialist to determine the current 
status of his appendectomy scar.  The 
examiner should record all objective 
findings regarding the size and location 
of the scar and whether or not the 
appendectomy scar is painful or tender; 
whether or not the scar is poorly healed 
or unstable; whether or not the scar is 
ulcerative or poorly nourished; whether 
or not the scar is adherent to the 
underlying tissues and/or causes 
limitation of motion of any underlying 
part; and whether or not the scar is 
keloided, discolored, hyperpigmented or 
hypopigmented.

3.  Upon completion of the above, the 
claims should be re-adjudicated and with 
respect to the scar, the provisions of 
both the old and the new ratings 
schedule for evaluating scars contained 
in 38 C.F.R. § 4.118 (2002) and 38 
C.F.R. § 4.118 (2003) should be 
considered, with the version most 
favorable, if such is the case, applied.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations (including the old 
and revised versions of 38 C.F.R. 
§ 4.118) and allowed an opportunity to 
respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

